DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed on 12/17/2021 has been entered. Claims 1-20 are currently pending where claims 16-20 are newly added. Applicant’s amendments are sufficient to overcome the 112(b) and 112(d) rejection set forth to claims 1, 6, 10, 11, 13, and 15.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5 each recite “the base flange” where it is unclear to the Examiner if this is the same as the “an annular base flange” introduced in line 2 of claim 1. For examination purposes, the phrase “the base flange” will be treated as “the annular base flange”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0291892 (Vicars hereinafter).
Regarding claim 1, Vicars teaches a suction cover for a pump (Figure 3, Body 96) that discloses a suction cover having an annular base flange defining a sealing interface (Figure 5, flange 162 with sealing ring 164) the suction cover dimensions to be accommodated within a bore of a fluid cylinder in the pump (Evident from Figure 3); and an annular seal seated on the sealing interface (Seal placed into 164 per ¶ 29-30), the annular seal contacting at least a portion of the annular base flange (Evident from Figure 5).
Regarding claim 2, Vicars’ teachings are described above in claim 1 where Vicars further discloses that the annular seal and section cover form a wash interface away from the core of the fluid cylinder (The seal location is opposite of the fluid cylinder and the fluid that is blocked by the seal will form the wash interface).
Regarding claim 3, Vicars’ teachings are described above in claim 1 where Vicars further discloses that the annular seal and suction cover form a wash interface between the annular seal and the suction cover proximate the base flange (The fluid blocked by the seal at 164 will form the wash interface between the seal and the base flange preventing any leakage from exiting).
Regarding claim 4, Vicars’ teachings are described above in claim 1 where Vicars further discloses that the suction cover is configured so that the annular seal may be installed y sliding the seal over the suction cover onto the sealing interface (Figure 5 shows the groove 164 for the seal which would fully enable the user to install the seal ring by sliding the ring over the sealing interface).
Regarding claim 5, Vicars’ teachings are described above in claim 1 where Vicars further discloses comprising an annular seat concentric with the base flange (Figure 5 shows the seal groove 164 as concentric with the base flange 162).
Regarding claim 6, Vicars teaches a multiplex fracturing pump ¶ 2 with Figure 1) that discloses a power end (Figure 1, end 14); a fluid end having a suction bore, the suction bore including a step (Figures 2 and 3, suction end 16 with suction bore internal of 16, step for 162 to mate with the housing 24); a suction cover configured for sealing the suction bore (Suction cover 96 per Figure 3) and having an annular base flange defining a sealing interface on the cover proximate to the annular base flange (Flange of 162 as seen in Figure 5), the suction cover configured to be accommodated within the suction bore (Evident from Figure 3); and an annular  seal seated on the sealing interface proximate to the annular base flange of the suction cover (¶ 29-30 with Figure 3 and 5 show the annular seal groove for the seal at 164 abutting the flange 162), wherein the annular seal contacts at least a portion of the step of the suction bore when the cover is accommodated within the suction bore (Evident from Figures 3 and 5). 
Regarding claim 7, Vicars’ teachings are described above in claim 6 where Vicars further discloses that the annular seal and the suction cover define a wash interface away from the suction bore (The interface of the seal within 164 and the suction cover 96 is away from the suction bore).
Regarding claim 8, Vicars’ teachings are described above in claim 6 where Vicars further discloses that the annular seal and suction cover form a wash interface between the annular seal and the suction cover proximate to the annular base flange (Figures 3 and 5 show the seal at 154 resting along the flange 162 such that when fluid enters that area a wash interface is formed). 
Regarding claim 9, Vicars’ teachings are described above in claim 6 where Vicars further discloses that the suction cover is configured so that the annular seal may be installed by sliding the seal over the suction cover onto the sealing interface (Figure 5 shows the groove 164 for the seal which would fully enable the user to install the seal ring by sliding the ring over the sealing interface). 
Regarding claim 10, Vicars’ teachings are described above in claim 6 where Vicars further discloses comprising an annular seat concentric with the annular base flange (Figure 5 shows the seal groove 164 as concentric with the base flange 162). 
Regarding claim 11, Vicars teaches fracturing pump assembly (Figure 1 with ¶ 2) that discloses a power end (End 14 in Figure 1); a fluid end (End 16 in Figure 16); and a suction cover configured for sealing a suction bore of the fluid end (Figure 3 shows the suction cover 96), the suction cover including an annular flange defining a sealing interface (Flange 162 per Figure 5); and an annular seal seated on the sealing interface, the annular seal contacting at least a portion of the annular base flange (Figure 5 with annular seal placed into 164 per ¶ 29-30).
Regarding claim 12, Vicars’ teachings are described above in claim 11 where Vicars further discloses that the annular seal and the suction cover define a wash interface away from the suction bore (The interface of the seal within 164 and the suction cover 96 is away from the suction bore).
Regarding claim 13, Vicars’ teachings are described above in claim 11 where Vicars further discloses that the annular seal and suction cover form a wash interface between the annular seal and the suction cover proximate to the annular base flange (Figures 3 and 5 show the seal at 154 resting along the flange 162 such that when fluid enters that area a wash interface is formed).
Regarding claim 14, Vicars’ teachings are described above in claim 11 where Vicars further discloses that the suction cover is configured so that the annular seal may be installed by sliding the seal over the suction cover onto the sealing interface (Figure 5 shows the groove 164 for the seal which would fully enable the user to install the seal ring by sliding the ring over the sealing interface).
Regarding claim 15, Vicars’ teachings are described above in claim 11 where Vicars further discloses comprising an annular seat concentric with the annular base flange (Figure 5 shows the seal groove 164 as concentric with the base flange 162).
Regarding claim 16, Vicars’ teachings are described above in claim 1 where Vicars further discloses a wash interface is defined on a surface of the suction cover (Under the broadest reasonable interpretation, the wash surface formed at the seal and sealing channel of 164 is on the suction cover and therefore on a surface of the suction cover).
Regarding claim 17, Vicars’ teachings are described above in claim 5 where Vicars further discloses that the annular seal seat extends from the annular base flange (Figure 5 shows that the page right hand side of the annular seat extends from a portion of the annular base flange 162).
Regarding claim 18, Vicars’ teachings are described above in claim 6 where Vicars further discloses a wash interface is defined on a surface of the suction cover (Under the broadest reasonable interpretation, the wash surface formed at the seal and sealing channel of 164 is on the suction cover and therefore on a surface of the suction cover).
Regarding claim 19, Vicars’ teachings are described above in claim 10 where Vicars further discloses that the annular seal seat extends from the annular base flange (Figure 5 shows that the page right hand side of the annular seat extends from a portion of the annular base flange 162).
Regarding claim 20, Vicars’ teachings are described above in claim 15 where Vicars further discloses that the annular seal seat extends from the annular base flange (Figure 5 shows that the page right hand side of the annular seat extends from a portion of the annular base flange 162).


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection applied with new combinations of references to read on the amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746